

MUTUAL RELEASE


This Mutual Release is made as of March 2, 2007, by River Rock Entertainment
Authority (“River Rock”), a governmental instrumentality of and successor in
interest to the Dry Creek Rancheria Band of Pomo Indians (the “Tribe”), a
federally recognized Indian tribe, and Dry Creek Casino, LLC, a Texas limited
liability company (“Developer” and, together with River Rock, the “Parties”)
with respect to the following:



1.  
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, River Rock, for itself and its successors and assigns, does
hereby forever release, discharge and acquit Developer and its successors and
assigns, and the members and managers of Developer and their successors and
assigns, and the officers, directors, employees and agents of each of them, and
Developer for itself and its successors and assigns, does hereby forever
release, discharge and acquit River Rock, the Tribe, and each of their
respective affiliates, subsidiaries, successors and assigns, and the officers,
directors, employees and agents of each of them of and from any and all claims,
demands, obligations, liabilities, indebtedness, breaches of contract, breaches
of duty or any relationship, acts, omissions, misfeasance, malfeasance, cause or
causes of action, judgments, debts, controversies, damages, costs, losses and
expenses of every type, kind, nature, description or character, and irrespective
of how, why, or by reason of what facts, whether heretofore or now existing, or
which could, might or may now or hereafter be claimed to exist, of whatever
kind, name or nature, whether known or unknown, past or present, latent or
patent, suspected or unsuspected, anticipated, or unanticipated, liquidated or
unliquidated, each as though fully set forth herein at length, which in any way
arise out of, are connected with or related to the making, documenting or
performing of that certain Development and Loan Agreement between River Rock and
Developer dated as of August 21, 2001, as amended (the “Agreement”).




2.  
Each of River Rock and Developer (each, a “Releasor”) hereby agrees, represents
and warrants that it realizes and acknowledges that factual matters now unknown
to it may have given or may hereafter give rise to causes of action, claims,
demands, debts, controversies, damages, costs, losses and expenses which are
presently unknown, unanticipated and unsuspected, and it further agrees,
represents and warrants that this Mutual Release has been negotiated and agreed
upon in light of that realization and that it nevertheless hereby intends to
release, discharge and acquit River Rock and Developer, respectively, and each
of them, from any and all such unknown causes of action, claims, demands, debts,
controversies, damages, costs, and losses and expenses which in any way arise
out of or are connected with, or relate to the Agreement. In furtherance of this
intention, each Releasor expressly waives any and all rights conferred upon it
by the provisions of California Civil Code Section 1542, and expressly consents
that this Mutual Release shall be given full force and effect according to each
and all of its express terms and provisions. Section 1542 provides:



“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


Each Releasor hereby understands and acknowledges the significance and
consequences of such release and specific waiver of Section 1542 and has been
advised by independent legal counsel concerning the same.


IT IS HEREBY FURTHER UNDERSTOOD AND AGREED that the acceptance of delivery of
this Mutual Release by River Rock and Developer shall not be deemed or construed
as an admission of liability by any party released by the terms hereof, and each
such party hereby expressly denies liability of any nature whatsoever arising
from or related to the subject of this Mutual Release.
 
 
 

--------------------------------------------------------------------------------

 



3.  
The Parties hereby acknowledge River Rock’s due exercise of the Buy-Out Option
(as such term is defined in the Agreement) and the Parties’ mutual agreement to
fix the amounts due Developer in respect of such exercise to the sum of
$11,350,000 (the “Buy-Out Fee”), subject to the terms of this Mutual Release.
River Rock shall cause the Buy-Out Fee, less all sums paid to Developer toward
the Buy-Out Fee after River Rock exercised the Buy-Out Option on January 31,
2007 and prior to full execution and delivery of this Mutual Release, to be paid
to Developer within five (5) business days after River Rock‘s receipt of this
Mutual Release, duly executed and delivered by Developer. The Parties agree that
they will not seek further consideration from each other for this Mutual
Release.




4.  
Each Releasor hereby represents and warrants that (a) it owns all of the
purported claims, rights, demands, and causes of action that it is releasing by
this Mutual Release and that no other person or entity has any interest in said
claims, rights, demands or causes of action by reason of any contract or dealing
with such Releasor, and (b) such Releasor has not assigned to any other person
or entity all or any part of such claims, rights, demands or causes of action.




5.  
This Mutual Release shall be governed by and construed and interpreted in
accordance with the laws of the State of California.




6.  
This Mutual Release may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument. Signature pages may be detached from the counterparts and attached
to a single copy of this Mutual Release to physically form one document.




7.  
Without limiting the foregoing counterparts provision, this Mutual Release shall
be of no force and effect, and shall not be binding upon any Releasor or inure
to the benefit of either of River Rock or Developer, unless and until it has
been duly executed and delivered by the Parties hereto and River Rock has paid
the full Buy-Out Fee to Developer, at which time this Mutual Release shall be
effective and the Agreement shall be deemed fully performed and of no further
force or effect.




8.  
Where the identity of the parties hereto or the circumstances make it
appropriate, the neuter gender includes the masculine and/or feminine, and the
singular number includes the plural.




9.  
The Parties agree that a facsimile signature shall have the same force and
effect as an actual, manual signature for purposes of determining the
enforceability of this Agreement.



  

River Rock Entertainment Authority     Dry Creek Casino, LLC                 By:
    By:

--------------------------------------------------------------------------------

Betty J. Arterberry, Chairperson    

--------------------------------------------------------------------------------

H. Thomas Winn, Manager

 
 
Approved By:


Dry Creek Rancheria Band
Of Pomo Indians



        By:      

--------------------------------------------------------------------------------

Harvey Hopkins, Chairperson    

 
 
 

--------------------------------------------------------------------------------

 